Title: To George Washington from Lieutenant Colonel John Brooks, 21 February 1777
From: Brooks, John
To: Washington, George



Sir,
Boston Feby 21t 1777.

Major Willm Hull, the Gentleman your Excellency was pleased to appoint to Colo. Michael Jackson’s Regt, finds some inconvenience in not haveing his Commission As your Excellency gave him his appointment (in the Room of Major Swasey) the Commissioners of this State, do not think, they have a Right to commissionate him. Coll Jackson still continues very lame & unfit for Duty; and I have no body to assist me in forming the Regt. Therefore, if your Excellency would be pleas’d to grant the Major his Commission, it would not only be an easement to me, but, also conduce to the Regiment’s being compleated much sooner. Submiting the Matter to your Excellency I am your Excellency’s Most Obedt & very Humble Servt

Jno. Brooks

